                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-00312-GCM
 WEST INVESTMENT FOREIGN
 SHARES, LLC,
 FIDUS INVESTMENT
 CORPORATION,

                Plaintiffs/Counterclaim
                Defendant,

    v.                                                           ORDER

 JOHN SHAW,
 MCCOLLUM BUSINESS, LLC,
 GROVE 1005, LLC,
 DANIEL A. MCCOLLUM,

                Defendants/Counterclaim
                Plaintiff/Third-Party
                Plaintiff,

    v.

 DRIVETRAIN, LLC,
 TIM DAILEADER,
 HURON CONSULTING GROUP,
 INC.,

                Third-Party Defendants.


         THIS MATTER comes before the Court sua sponte. On April 28, 2021, the Court entered

an Order staying this action for ninety days, pending resolution of a criminal investigation. The

Court directed that a status conference would be set near the end of the ninety-day stay.

         IT IS THEREFORE ORDERED that a telephonic status conference will be set in this

matter for Friday, July 23, 2021, at 11:00 AM before the Honorable Graham C. Mullen. Parties

should connect to the Court by dialing (866) 434-5269. The access code is 8297525.
SO ORDERED.



              Signed: July 12, 2021
